United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
San Francisco, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Coby Jones, for the appellant
Office of Solicitor, for the Director

Docket No. 12-32
Issued: October 9, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 21, 2011 appellant, through her representative, filed a timely appeal from
the July 18, 2011 merit decision of the Office of Workers’ Compensation Programs (OWCP) and
its September 29, 2011 nonmerit decision denying her request for reconsideration. Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.2

1
2

5 U.S.C. 8101 et seq.

On appeal, appellant submitted additional evidence. The Board’s jurisdiction is limited to reviewing the
evidence that was before OWCP at the time of its final decision. Therefore, this additional evidence cannot be
considered by the Board. 20 C.F.R. § 501.2(c); Dennis E. Maddy, 47 ECAB 259 (1995); James C. Campbell, 5
ECAB 35, 36 n.2 (1952). Appellant may submit this evidence to OWCP, together with a formal request for
reconsideration, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R. § 10.606(b)(2).

ISSUES
The issues are: (1) whether OWCP properly denied appellant’s claim for wage-loss
compensation for the period February 12 through March 31, 2011; and (2) whether it properly
refused to reopen her case for further review of the merits pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On January 21, 2011 appellant, a 63-year-old mail carrier, filed an occupational disease
claim alleging that she sustained right shoulder tendinitis, right rotator cuff tear and subacromial
impingement due to repetitive job activities. She stated that she worked full time until
December 19, 2010, when she stopped working. Appellant reportedly returned to work on
January 11, 2011 and worked two hours per day until January 14, 2011 when she stopped
working altogether. Her claim was accepted for sprain of the upper arm and right rotator cuff.
Appellant filed claims for wage-loss compensation alleging that she was totally disabled
due to her accepted conditions from February 12 through March 31, 2011.
In support of her wage-loss claim, appellant submitted a January 17, 2011 report from
Dr. Andrew M. Giovanni, a Board-certified orthopedic surgeon, who described a history of
gradual onset since 2005 of shoulder pain, which caused her to stop working on
December 19, 2010. She reportedly returned to work on January 17, 2011, but was unable to
continue working due to right shoulder pain after only two hours. On examination of the right
shoulder, appellant had localized tenderness at the subacromial region and over the right joint.
There was mild crepitation with abduction and forward flexion. Adduction was limited to 130
degrees with pain. Internal rotation was restricted. Measurements of grip strength taken with a
Jamar Dynamometer reflected a 33 percent loss of normal grip strength. Appellant had grade 4
motor function of the deltoid and rotator cuff. Neer’s impingement test was positive. Cervical
spine motion was restricted by 50 percent in all directions with moderate degree paravertebral
muscle spasm, worse on the right side. Dr. Giovanni provided a tentative diagnosis of right
shoulder tendinitis, rotator cuff tear and subacromial impingement, as well as cervical
degenerative joint disease, pending the results of x-rays and magnetic resonance imaging (MRI)
scans. He opined that appellant was totally disabled from work as of January 17, 2011 and could
tentatively return to work on March 30, 2011. Dr. Giovanni also indicated that his findings and
diagnosis were consistent with her account of the injury.
The record contains a report of an August 18, 2010 MRI scan of the right shoulder, which
revealed high-grade partial anterior bursal-sided supraspinatus tendon tear at footprint with mild
supraspinatus muscle atrophy; infraspinatus tendon mucoid degeneration; superimposed partial
tear not fully excluded; distal intra-articular biceps tendinosis; moderate subacromial, subdeltoid
and subcoracoid bursal fluid; and moderate acromioclavicular (AC) joint arthropathy.
Appellant submitted reports for the period April 29 to September 16, 2010 from
Dr. Anthony Luke, Board-certified in family medicine. On April 29, 2010 Dr. Luke diagnosed
right shoulder rotator cuff tendonopathy, most likely with an underlying rotator cuff tear. On
August 5, 2010 he provided examination findings reflecting reduced flexion and positive Neers
and Hawkins impingement signs on the right. On September 16, 2010 Dr. Luke diagnosed right

2

rotator cuff high-grade partial tear and impingement from lateral acromion, based on imaging
results.
Appellant submitted a January 19, 2011 report from Dr. Laura Hill-Sakurai, Boardcertified in family medicine, who diagnosed right rotator cuff high-grade partial tear and
impingement from the lateral acromion. Dr. Hill-Sakurai described appellant’s repetitive job
duties, including extensive lifting, reaching and carrying of heavy packages and bags. Based on
Dr. Luke’s examination findings, Dr. Hill-Sakurai stated that it was “highly likely that
[appellant’s] work-related activities of extensive lifting, reaching and carrying (over the past 23
years she has served as a USPS mail carrier) are the cause of her chronic shoulder injury, as well
as the cause of the recent aggravation of this injury.”
In a March 8, 1011 report, Dr. A. Shabi Khan, a Board-certified internist, who diagnosed
high-grade partial essentially near complete tear along the right bursal-sided margin and leading
into the supraspinatus with mucoid degeneration in the infraspinatus and AC joint changes.
Examination of the right shoulder revealed tenderness along the anterior aspect of the acromion
and laterally. There was very mild tenderness over the AC joint. There was positive
impingement sign to internal rotation and deficit of strength to forward flexion, abduction and
caption. O’Brien’s test was positive, with pain upon compression/rotation and mild bicipital
tendinitis. Dr. Khan recommended right rotator cuff repair.
By letter dated March 18, 2011, OWCP informed appellant that the information
submitted was insufficient to establish her claim and advised her to submit contemporaneous
medical evidence of the disability for the period claimed, supported by an increase in objective
findings and an explanation as to how this increase precluded her from performing her
employment duties. It provided her 30 days to submit the required evidence.
In a March 21, 2011 statement, appellant indicated that she used sick leave for workdays
missed due to her accepted shoulder injury from December 20, 2010 through January 11, 2011,
when she returned to work. She worked two hours per day from January 11 through 16, 2011.
From January 17 and February 11, 2011, appellant used sick and annual leave.
Appellant submitted hospital records, nursing notes and reports from Dr. Khan for the
period March 24 through June 6, 2011 reflecting that she underwent right shoulder arthroscopy,
subacromial decompression and full thickness rotator cuff repair on April 1, 2011. In a letter
dated March 31, 2011, Dr. Khan stated that appellant had requested “simple documentation with
respect to her ongoing right shoulder secondary to her full-thickness rotator cuff repair as well as
her significant bone spur.” He indicated that appellant had been having intermittent pain since
2005, which had since become constant. Dr. Khan noted that she had apparently been off from
work since December 20, 2010 with temporary total disability. Appellant worked two hours a
day from January 11 to 15, 2011 but was unfortunately unable to maintain that work status,
secondary to continued discomfort. On June 2, 2011 Dr. Khan released her to return to work
with modified duties, which included no repetitive motion.
In a letter dated July 9, 2011, appellant reiterated her request for compensation for the
period February 12 through March 31, 2011. She contended that reports dated January 17 and

3

March 31, 2011 from Drs. Giovanni and Khan respectively established her disability from work
during that period.
In a decision dated July 18, 2011, OWCP denied appellant’s claim for compensation for
the period February 12 through March 31, 2011, finding that the evidence did not establish that
she was disabled during the claimed period as a result of her accepted injury.
On July 18, 2011 appellant requested reconsideration. In support of her request, she
submitted a July 18, 2011 letter from Dr. Khan, who stated:
“[Appellant] comes in for a follow up of her right shoulder. She is here for
simple documentation with respect to her time off from work. [Appellant] has
been having intermittent pain since 2005 and now, it has been constant. She has
been apparently off from work from December 20, 2010 until this point with
temporary total disability. [Appellant] was previously working two hours a day
from January 11 to 15, 2011. Unfortunately, secondary to continued discomfort,
she was unable to maintain this work status.
“Once again, this is a simple documentation with respect to her ongoing right
shoulder secondary to her full-thickness rotator cuff repair as well as her
significant bone spur.”
Appellant also submitted reports from Dr. Khan dated August 8, 2011 reflecting that she
was able to work with restrictions, nursing notes and copies of previously submitted letters and
reports from her physicians.
In a letter dated August 1, 2011, Dr. Katherine K. Strelkoff, Board-certified in family
medicine, stated that appellant was unable to work from January 17 through March 31, 2011 due
to a rotator cuff tear and shoulder impingement. She indicated that appellant had attempted to
return to work in early January 2011 but was unable to perform work-related activities due to
pain and limited range of motion at her shoulder. Appellant’s MRI scan from August 2010
reportedly showed a high-grade partial tear of the supraspinatus tendon and impingement from
the acromion due to ossification at the coracoacromial ligament. She subsequently had a surgical
repair in April 2011.
By decision dated September 29, 2011, OWCP denied appellant’s request for
reconsideration on the grounds that the evidence submitted was insufficient to warrant a review
of its prior decision.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of her claim by the weight of the evidence.3 For each period of disability
claimed, the employee has the burden of establishing that she was disabled for work as a result of
3

See Amelia S. Jefferson, 57 ECAB 183 (2005); see also Nathaniel Milton, 37 ECAB 712 (1986); Joseph M.
Whelan, 20 ECAB 55 (1968).

4

the accepted employment injury.4 Whether a particular injury causes an employee to become
disabled for work and the duration of that disability, are medical issues that must be proved by a
preponderance of probative and reliable medical opinion evidence.5 The Board will not require
OWCP to pay compensation for disability in the absence of medical evidence directly addressing
the specific dates of disability for which compensation is claimed. To do so, would essentially
allow an employee to self-certify her disability and entitlement to compensation.6
The medical evidence required to establish a causal relationship, generally, is rationalized
medical opinion evidence.7 The opinion of the physician must be based on a complete factual
and medical background of the employee, must be one of reasonable certainty and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the employee.8
Under FECA, the term disability means the incapacity, because of an employment injury,
to earn the wages that the employee was receiving at the time of injury.9 Disability is thus not
synonymous with physical impairment, which may or may not result in incapacity to earn wages.
An employee who has a physical impairment causally related to a federal employment injury, but
who nevertheless has the capacity to earn the wages he or she was receiving at the time of injury,
has no disability as that term is used in FECA.10
ANALYSIS -- ISSUE 1
Appellant has the burden of establishing by the weight of the substantial, reliable and
probative evidence a causal relationship between her claimed total disability for the period
February 12 and March 31, 2011 and the accepted sprain of the upper arm and right rotator
cuff.11 The reports of her physicians do not provide a rationalized medical opinion finding her
disabled for work for the claimed period due to her accepted condition. Therefore, the medical
evidence submitted is insufficient to meet appellant’s burden of proof.
In his January 17, 2011 report, Dr. Giovanni provided examination findings and a
tentative diagnosis of right shoulder tendinitis, rotator cuff tear and subacromial impingement, as
well as cervical degenerative joint disease, pending the results of x-rays and MRI scans. He
opined that appellant was totally disabled from work as of January 17, 2011 and could tentatively
4

See Amelia S. Jefferson, id. See also David H. Goss, 32 ECAB 24 (1980).

5

See Edward H. Horton, 41 ECAB 301 (1989).

6

See William A. Archer, 55 ECAB 674 (2004); Fereidoon Kharabi, 52 ECAB 291 (2001).

7

See Viola Stanko (Charles Stanko), 56 ECAB 436 (2005); see also Naomi A. Lilly, 10 ECAB 560, 572573 (1959).
8

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 465 (2005).

9

William Nimitz, Jr., 30 ECAB 567, 570 (1979).

10

Cheryl L. Decavitch, 50 ECAB 397, 401 (1999).

11

See supra note 4.

5

return to work on March 30, 2011. Dr. Giovanni’s report is deficient on several counts. It does
not contain a definitive diagnosis or an opinion as to how her alleged disability was causally
related to her accepted injury.12 It also fails to discuss appellant’s employment duties or how her
current physical condition rendered her unable to perform those duties. An exacerbation of her
symptoms does not automatically result in her inability to work.13 For all of these reasons,
Dr. Giovanni’s report is of limited probative value.
On January 19, 2011 Dr. Hill-Sakurai diagnosed right rotator cuff high-grade partial tear
and impingement from the lateral acromion. Based on Dr. Luke’s examination findings, she
stated that it was “highly likely that appellant’s work-related activities of extensive lifting,
reaching and carrying (over the past 23 years she has served as a USPS mail carrier) are the
cause of her chronic shoulder injury, as well as the cause of the recent aggravation of this
injury.” Dr. Hill-Sakurai’s opinion is insufficient to establish appellant’s claim for disability.
The report does not reflect that she examined appellant. Rather, Dr. Hill-Sakurai’s opinion is
based upon examination findings provided by Dr. Luke. Moreover, her speculative opinion that
appellant’s employment duties caused her shoulder condition does not address the issue at hand,
namely whether appellant was disabled during the claimed period due to the accepted condition.
Therefore, the report is of limited probative value.
Dr. Kahn’s reports also fail to establish that appellant was disabled for the period in
question. On March 8, 2011 he diagnosed high-grade partial essentially near complete tear along
the right bursal-sided margin and leading into the supraspinatus with mucoid degeneration in the
infraspinatus and AC joint changes. Dr. Kahn provided examination findings and recommended
right rotator cuff repair. As he did not offer an opinion that appellant was disabled during the
claimed period due to her accepted injury, his report lacks probative value.
On March 31, 2011 Dr. Khan stated that appellant had requested “simple documentation
with respect to her ongoing right shoulder secondary to her full-thickness rotator cuff repair as
well as her significant bone spur.” He indicated that she had been having intermittent pain since
2005, which had since become constant. Dr. Kahn noted that appellant had apparently been off
from work since December 20, 2010 with temporary total disability. Appellant worked two
hours a day from January 11 to 15, 2011 but was unfortunately unable to maintain that work
status, secondary to continued discomfort. Dr. Kahn, however, provided no objective findings to
support her disability nor did he address how her flare-up prevented her from performing the
duties associated with her job. Moreover, he failed to explain how appellant’s alleged disability
was causally related to the accepted injury.14 For all of these reasons, Dr. Kahn’s report is of
diminished probative value. Disability slips, reports and notes from him that do not contain an
opinion regarding appellant’s disability due to her accepted condition during the claimed period
are irrelevant and, therefore, do not constitute probative medical evidence.
12

Willa M. Frazier, 55 ECAB 379 (2004); see also David L. Scott, 55 ECAB 330 (2004); see Brenda L.
DuBuque, 55 ECAB 212 (2004).
13

See Cheryl L. Decavitch, supra note 10.

14

See Brenda L. DuBuque, supra note 12; George Randolph Taylor, 6 ECAB 986, 988 (1954) (where the Board
found that a medical opinion not fortified by medical rationale is of little probative value).

6

Dr. Luke provided examination findings and diagnosed right rotator cuff high-grade
partial tear and impingement from lateral acromion, based on imaging results. He did not,
however, provide an opinion on the cause of appellant’s condition or the issue of disability.
Therefore, Dr. Luke’s reports are of limited probative value.
The remaining medical evidence of record, which includes disability slips, test results,
nursing notes and reports not containing an opinion on the issue of appellant’s work-related
disability, is insufficient to establish her claim. Because appellant has not submitted any
reasoned medical opinion evidence to show that she was disabled for the period February 12
through March 31, 2011 as a result of her accepted employment injury, the Board finds that
OWCP properly denied her claim for wage-loss compensation.
On appeal, appellant contends that the medical evidence is sufficient to establish her
claim for disability during the claimed period. For reasons stated, the Board finds that the
evidence is not sufficient to establish her claim.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
LEGAL PRECEDENT -- ISSUE 2
FECA provides that OWCP may review an award for or against compensation upon
application by an employee (or his or her representative) who receives an adverse decision. The
employee may obtain this relief through a request to the district office. The request, along with
the supporting statements and evidence, is called the application for reconsideration.15
The application for reconsideration must set forth arguments and contain evidence that
either: (1) shows that OWCP erroneously applied or interpreted a specific point of law;
(2) advances a relevant legal argument not previously considered; or (3) constitutes relevant and
pertinent new evidence not previously considered.16
A timely request for reconsideration may be granted if OWCP determines that the
employee has presented evidence and/or argument that meets at least one of these standards. If
reconsideration is granted, the case is reopened and the case is reviewed on its merits.17 Where
the request is timely but fails to meet at least one of these standards, OWCP will deny the
application for reconsideration without reopening the case for a review on the merits.18

15

20 C.F.R. § 10.605.

16

Id. at § 10.606.

17

Donna L. Shahin, 55 ECAB 192 (2003).

18

20 C.F.R. § 10.608.

7

ANALYSIS -- ISSUE 2
Appellant’s June 6, 2006 request for reconsideration neither alleged nor demonstrated
that OWCP erroneously applied or interpreted a specific point of law. Additionally, she did not
advance a relevant legal argument not previously considered by OWCP. Consequently,
appellant is not entitled to further review of the merits of her claim based on the first and second
above-noted requirements under section 10.606(b)(2).
Appellant also failed to submit relevant and pertinent new evidence not previously
considered by OWCP. Dr. Kahn’s July 18, 2011 letter reiterated statements made in his letter of
Likewise,
March 31, 2011 and is, therefore, cumulative and duplicative in nature.19
Dr. Strelkoff’s letter dated August 1, 2011 essentially repeated information contained in
documents previously received and reviewed by OWCP and is, therefore, cumulative.20 The
Board finds that this report does not constitute relevant and pertinent new evidence not
previously considered by OWCP.21 Therefore, OWCP properly determined that this evidence
did not constitute a basis for reopening the case for a merit review.
Reports from Dr. Khan dated August 8, 2011 reflecting that appellant was able to work
with restrictions and nursing notes, neither of which address the issue of disability during the
claimed period, are irrelevant and therefore insufficient to warrant merit review. Copies of
previously submitted letters and reports from appellant’s physicians are duplicative and do not
constitute relevant and pertinent new evidence not previously considered by OWCP.22
The Board finds that OWCP properly determined that appellant was not entitled to
further review of the merits of her claim pursuant to any of the three requirements under section
10.606(b)(2) and properly denied her request for reconsideration.
On appeal, appellant contends that the evidence submitted is sufficient to warrant merit
review. As noted, the Board finds that OWCP properly denied her request for further merit
review.
CONCLUSION
The Board finds that appellant has not established that she was disabled for work and
entitled to wage-loss compensation for the periods February 12 through March 31, 2011. The
Board further finds that OWCP properly refused to reopen her case for further review of the
merits pursuant to 5 U.S.C. § 8128(a).

19

Evidence that repeats or duplicates evidence already in the case record has no evidentiary value and does not
constitute a basis for reopening a claim for merit review. Denis M. Dupor, 51 ECAB 482 (2000).
20

Id.

21

See Susan A. Filkins, 57 ECAB 630 (2006).

22

Id.

8

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated September 29 and July 18, 2011 are affirmed.
Issued: October 9, 2012
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

9

